Citation Nr: 0515730	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for renal calculi.

2.  Entitlement to service connection for an upper back 
disorder.

3.  Entitlement to a disability rating in excess of 
10 percent for a chronic left ankle sprain.

4.  Entitlement to a compensable disability rating for a 
chronic right shoulder sprain.

5.  Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to August 
2002.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal. 

In August 2004 the veteran testified at a personal hearing 
before the undersigned in Washington, D.C.  A transcript of 
that hearing is of record.

The issues of entitlement to higher ratings for a chronic 
left ankle sprain and chronic right shoulder strain and 
service connection for an upper back disorder are addressed 
in the remand portion of the decision below.  These issues 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The AMC will notify the veteran if 
further action is required on his part.

The Board notes that subsequent to the December 2003 
supplemental statement of the case, the veteran submitted 
additional evidence in support of his claim.  He has, 
however, waived his right to have this evidence considered by 
the RO in the first instance.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (the Board does not have authority to 
consider evidence in the first instance); 38 C.F.R. § 20.1304 
(2004), as amended by Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(Sept. 3, 2004).  The Board finds, therefore, that it can 
adjudicate the issues of service connection for renal calculi 
and an increased rating for GERD without remanding those 
issues to the RO.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a renal disorder 
that is related to the renal calculi he had in service.

3.  Since the initiation of his claim for service connection 
in October 2002, the GERD has been manifested by occasional 
pyrosis and substernal pain.


CONCLUSIONS OF LAW

1.  A chronic disorder manifested by renal calculi was not 
incurred in or aggravated by active service, nor may such a 
disorder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for a 10 percent disability rating for GERD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.114, Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for renal calculi because he was treated for that 
disorder during service.  He also contends that he is 
entitled to a compensable rating for GERD because he has 
heartburn after eating.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that he provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

Regarding the veteran's appeal of the rating assigned for 
GERD, VA's General Counsel has held that if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03.  Precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim for service connection in 
October 2002 by informing him of the provisions of the VCAA 
and the specific evidence required to establish service 
connection for renal calculi and GERD.  The RO also informed 
him of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.  The veteran responded to that 
notice by reporting that all of his medical care was provided 
by the VA Medical Center (MC).

In the December 2002 rating decision here on appeal, the RO 
granted service connection for GERD and assigned a non-
compensable rating for the disorder.  The veteran then 
submitted a notice of disagreement with the assignment of the 
non-compensable rating.  Because he raised the issue of 
entitlement to a compensable rating in the context of his 
appeal of the rating initially assigned, the Board finds that 
the provisions of the VCAA are not applicable to his appeal 
of the assigned rating.

The RO also provided the veteran a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to 
service connection and a higher rating.  In these documents 
the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on his behalf, 
and any evidence he identified that the RO was unable to 
obtain.  The Board finds that in all of these documents the 
RO informed him of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him a VA medical examination in October 2002.  In 
addition, the veteran provided testimony before the 
undersigned in August 2004, and he submitted additional VA 
treatment records in support of his appeal.  He has been 
given the opportunity to submit evidence and argument, and 
has done so.  He has not alluded to the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).
Service Connection for Renal Calculi
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and 
calculi of the kidney develop to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2004).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit-of-the-doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.
Analysis

The veteran's service medical records show that he was 
treated for renal colic in October 1999.  His claim is, 
therefore, supported by medical evidence of an in-service 
disease.  The medical evidence does not show, however, a 
current diagnosis of disability that is related to the renal 
colic treated in service.  Hickson, 12 Vet. App. at 253.

As an initial matter the Board finds that a disorder 
manifested by renal calculi did not become manifest to a 
degree of 10 percent or more within a year of the veteran's 
separation from service.  Consideration of the presumptive 
provisions applicable to chronic diseases does not, 
therefore, support a grant of service connection.  See 
38 C.F.R. §§ 3.307, 3.309 (2004).

The service medical records disclose that three days after 
the initial occurrence in October 1999, the renal colic was 
shown to have resolved.  The service medical records make no 
further reference to any complaints or clinical findings 
related to a renal disorder.  During the October 2002 VA 
medical examination the veteran reported having been treated 
for renal stones while in service, but he denied having had 
any renal problems since then, although he complained of 
occasional low back discomfort.  The examination revealed no 
evidence of current renal calculi, and the examiner provided 
a diagnosis of a history of calculi.  The VA treatment 
records for June 2003 through April 2005 document treatment 
for other medical problems, but make no reference to any 
renal disorder.

The veteran contends that service connection for a renal 
disorder should be granted because he was treated for renal 
calculi in service and he continues to have occasional low 
back discomfort.  The veteran's report of low back discomfort 
is not, however, probative of whether he has any chronic 
residuals of the in-service renal colic because he is not 
competent to provide evidence of a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  None of the 
medical evidence shows that he currently has a renal disorder 
that is related to the symptoms he had in service.  In the 
absence of probative evidence of a current medical diagnosis 
of a renal disorder that is related to the symptoms 
documented during service, the Board finds that the criteria 
for a grant of service connection for renal calculi are not 
met.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(entitlement to service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability).  For that reason the preponderance of the 
evidence is against the claim of entitlement to service 
connection for renal calculi.
Evaluation of GERD
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  If the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation is assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
2002.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

The RO has evaluated the GERD as a hiatal hernia under 
Diagnostic Code 7346.  That diagnostic code provides a 
30 percent rating if the symptoms consist of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
10 percent rating applies if the veteran has two or more of 
the symptoms for the 30 percent rating, but of less severity.  
38 C.F.R. § 4.114 (2004).
Analysis

The service medical records show that the veteran's two-month 
history of pain in the left side of the rib cage after eating 
was assessed as likely esophageal reflux in July 2002.  
Subsequent testing was positive for the H. pylori bacteria, 
and a diagnosis of H. pylori gastritis was entered later in 
July 2002, for which medication was given.  The veteran was 
separated from service in August 2002, and no further 
treatment is documented.

During the October 2002 VA examination the veteran reported 
experiencing pain in the left side of his chest after eating.  
Testing conducted in conjunction with the examination 
revealed evidence of significant gastroesophageal reflux, but 
no evidence of an ulcer.  The examiner entered a diagnosis of 
GERD.

VA treatment records disclose that in June 2003 the veteran 
complained of occasional heartburn, for which he took over 
the counter antacid.  In August 2003 his physician found that 
the GERD was asymptomatic without medication.  In July 2004 
he reported having an occasional sharp pain in the left 
anterior rib cage, but denied any heartburn or reflux 
symptoms.  

In November 2004 he reported an improvement in the acid 
reflux disease, for which he took over the counter medication 
as needed.  Review of the gastrointestinal system revealed no 
change in bowel habits, no abdominal pain, no loss of 
appetite, no black or tarry stools, and no blood in the 
stools, and examination of the abdomen was normal.

In his July 2003 notice of disagreement and September 2003 
substantive appeal the veteran stated that he continued to 
have chest pain, particularly if he lies down after eating.  
During his August 2004 hearing he testified that he continued 
to experience burning pain in the chest.  He denied any other 
symptoms, including vomiting or weight loss.

Pursuant to Diagnostic Code 7346, a 10 percent rating is 
applicable if the GERD is manifested by two or more symptoms 
(dysphagia, pyrosis, regurgitation, and substernal, arm, or 
shoulder pain) but of less severity than that for a 
30 percent rating.  The veteran has stated that he continues 
to experience pyrosis (heartburn) with substernal pain after 
eating.  The Board finds, therefore, that the symptoms of 
GERD more nearly approximate the criteria for a 10 percent 
rating since his claim for service connection was initiated 
in October 2002.  Fenderson, 12 Vet. App. at 126-27.

In granting an increased rating, the Board must also 
determine whether the criteria for a higher rating are met.  
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).  In 
accordance with Diagnostic Code 7346, a 30 percent rating is 
applicable if the disorder is manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, 
regurgitation, and substernal or arm or shoulder pain, 
productive of considerable impairment of health.  38 C.F.R. 
§ 4.114 (2004).  Although the veteran reported experiencing 
occasional substernal pain after eating, there is no evidence 
that his symptoms have resulted in any impairment of health.  
He denied having any other symptoms, and on examination in 
October 2002 he was five feet, ten inches tall and weighed 
203 pounds.  With the exception of musculoskeletal problems, 
the physical examination was normal.  According to the VA 
treatment records, the GERD is asymptomatic except for 
occasional substernal pain.  The Board finds, therefore, that 
the criteria for the 30 percent rating are not met.


ORDER

The claim of entitlement to service connection for renal 
calculi is denied.

A 10 percent rating for GERD is granted, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.


REMAND

In a November 2004 statement the veteran reported that his 
right shoulder and left ankle disabilities had worsened since 
he was last examined in October 2002.  The VA treatment 
records also disclose that subsequent testing has revealed 
degenerative joint disease in both joints.  For these reasons 
the Board finds that an additional examination is warranted 
in order to determine the current severity of these 
disabilities.  See VAOPGCPREC 11-95 (if the veteran alleges a 
worsening of symptoms since his most recent examination, an 
additional examination should be provided).

The veteran's service medical records disclose that he 
complained of pain in the muscles of the upper back in May 
2000, which was assessed as musculoskeletal dysfunction of 
the thoracic spine.  The symptoms were shown to be resolved 
one month later.  He again complained of muscle pain in the 
mid-back in July 2000.  The service medical records do not 
document any further complaints pertaining to the back.  
During the October 2002 VA examination he reported having 
daily pain in the mid-thoracic area of the back.  Physical 
examination of the back was normal, as was an X-ray study.

The veteran contends that he continues to experience pain in 
the mid and upper back, which he attributes to carrying heavy 
equipment and participating in numerous parachute landings.  
The VA treatment records show that he has continued to 
receive medication for chronic back pain, but multiple 
examinations have revealed no abnormalities and the treatment 
records reflect no diagnosis other than chronic pain.  In a 
November 2004 statement the veteran reported that his 
physician had told him that his upper back pain was related 
to his service-connected right shoulder disability.  It is 
not clear from the available evidence, therefore, whether his 
complaints of back pain are due to separately identifiable 
pathology, or are manifestations of his right shoulder 
disability.  For these reasons the Board also finds that an 
additional VA examination is warranted.

Accordingly, these issues are remanded for the following:

1.  The RO should inform the veteran of 
the evidence needed to substantiate his 
appeal of the ratings assigned for a 
chronic left ankle sprain and a chronic 
right shoulder strain.

2.  The RO should provide the veteran a 
VA orthopedic examination in order to 
determine the current symptoms and 
functional limitations caused by the left 
ankle and right shoulder disabilities.  
The purpose of the examination also 
includes obtaining an opinion on whether 
he currently has any disorder of the 
upper back that is related to an in-
service disease or injury, or a service-
connected disability.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination of the right shoulder and the 
left ankle and provide a diagnosis for 
any pathology found.  The examiner should 
also describe the symptoms of the left 
ankle and right shoulder disabilities, 
including the range of motion and 
functional limitations caused by those 
disabilities.

The examiner should also conduct an 
examination of the upper and middle back 
and provide an opinion on whether the 
veteran's complaints of pain are 
supported by any evidence of pathology in 
the upper or middle back.  If there is 
evidence of separately identifiable 
pathology, the examiner should provide an 
opinion on whether that pathology is 
related to the symptoms documented in 
May-July 2000, while the veteran was in 
service.  The examiner should also 
provide an opinion on whether the 
veteran's back complaints are related to 
the service-connected right shoulder 
disability.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


